Title: From James Madison to James Monroe, 26 July 1816
From: Madison, James
To: Monroe, James



Dear Sir
Montpr. July 26. 1816

I have just recd. yours of the 24th.  Mr. Coles leaves me this moment on his way to Washington.  There will certainly be an advantage in sending him in a pub: vessel; and I am glad it can be done with so little expence.  If the Congs: will suffice for the pacific, it will be better than to send the Guerriere, which may possibly be wanted for other service.
You have not yet alluded to my correspondence with De Neuville, whose letter to me & my answer were sent for your perusal, and the latter for your judgment on its expediency.  If they did not get to your hands, be so good as to mention it, that the accident may be repaired.  If my answer was not deemed objectionable & was forwarded, be so good as to return the letter of De Neuville.  I think you have on hand some other letters to be returned.
Herewith are the communications from Mr. Adams.  He pinches Castlereah not a little. I always suspected that the enlistments & apprenticeships of captured Negroes, in the W. Inds. would be the refuge agst. the allegations on our part.  But, if the former be for life, & the latter for 14 years even for those of mature age, & both be forced, as the law & order in Council shew, how can either be a situation in which the unfortunate blacks are protected in the privileges of freemen?  Nor is it conceivable that the Act of Parlt. which contemplates evidently the african trade, and seizures on the high seas, can be fairly applied to negroes in the U. States in a slavery originating with G. B. herself; seduced or forced therefrom with her sanction, and recd. on board vessels within the waters of the U. S.  As the B. Govt. presses a full scrutiny into the charges agst. its officers, whether wth. a view to discredit this Govt. or for whatever other purpose, it will be proper to promote the establishment of the truth.  It will be particularly proper to keep in the front of the transaction, the inviting proclamation of the B. Commander, and the bondage de facto into which, it is admitted, that the negroes are placed, under the name of freedom & protection.  I hope Mr Adams will not fail in the most suitable stage of the business to do justice to this view of the subject.  It will put our charges on defensible ground, even if we fail to establish what is fairly to be believed, that the captives or fugitives in question, were sold into the ordinary slavery of the W. Indies.  The object of Ld. Castlereah evidently is to draw the question to a point most difficult of proof, and in the failure of it to avail himself, of an ostentatious zeal for an impracticable investigation.  Yours

J. Madison

